Citation Nr: 0532002	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-06 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to March 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  This case was previously before the Board in July 
2004 and was remanded for the purpose of affording the 
veteran VA examinations.


FINDINGS OF FACT

1.  Insomnia is not related to the veteran's military service 
or to service-connected narcolepsy.

2.  The veteran does not have PTSD related to service.


CONCLUSIONS OF LAW

1.  Insomnia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2005).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
multiple RO decisions issued in connection with the appeal 
have noted the evidence considered as well as the pertinent 
laws and regulations.  In addition, a letter sent in July 
2004 specifically noted the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought, and whether the claimant or VA bore the 
burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the aforementioned VCAA letter essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided 
prior to the initial AOJ adjudication, notice was provided by 
the AOJ prior to the transfer and certification of the case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant, as the Board finds that the notification 
requirements of the VCAA have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file, as are VA and private medical opinions that 
pertain to the medical questions presented in this appeal.  
The appellant has not referenced any unobtained evidence that 
might aid the claim.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases 
(such as neurological disorders) will be presumed if they 
become manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).


I.  Insomnia

Service medical records dated in November 1973 and January 
1974 reveal that the veteran had problems sleeping at night.  
Based on a review of those records and an examination of the 
veteran, a private physician indicated that the veteran's 
sleep problems during service were associated with 
narcolepsy.  Based on the private doctor's opinion concerning 
the veteran's inservice sleeping problems, the veteran was 
awarded service connection for narcolepsy in February 2003.

The Board finds that the preponderance of the evidence is 
against the veteran's insomnia claim.  While medical records 
dating in the 1990s indicate that the veteran was diagnosed 
with insomnia, the veteran's private physician noted that the 
veteran's sleep difficulties encountered during service were 
the result of narcolepsy, for which service connection has 
already been granted.  Further, a VA physician (October 2004) 
has indicated that the veteran's insomnia is not related to 
his narcolepsy, and the examiner did not link the veteran's 
insomnia to his inservice sleep difficulties.

The Board notes that the October 2004 VA physician made 
references to the veteran's medical history and examined the 
veteran prior to providing his opinion.  The Board also notes 
that there is no contrary opinion of record.

The Board has also considered the veteran's statements, which 
have been given weight as to the observation for symptoms 
caused by insomnia.  It does not appear, however, that the 
veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In short, service connection for insomnia on a direct or 
secondary basis is not warranted.


II.  PTSD

The veteran asserts that he has PTSD as the result of certain 
incidents that occurred during service.

Service connection for PTSD requires current medical evidence 
establishing a diagnosis of the condition, presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

Service medical records reveal no complaints or diagnoses of 
any psychiatric disability.  A December 2003 private 
examination reveals that the veteran was diagnosed with PTSD.

On the question of whether the veteran suffers from PTSD, 
there are psychiatric examinations of record which support 
the veteran's contentions and those that do not.  The law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence, and provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  Wray v. Brown, 7 
Vet. App. 488 (1995).

While a December 2003 private psychologist's examination 
report reflects a diagnosis of PTSD, the report also listed 
four other Axis I diagnoses, including major depressive 
disorder, a diagnosis similar to that found on the June 2002 
and October 2004 VA examinations.  While the December 2003 
private psychologist did elicit a medical history from the 
veteran, it does not appear that the December 2003 private 
psychologist reviewed the veteran's records, and also did 
not, in fact, specifically relate the veteran's PTSD to his 
military service.  The Board observes that the extent to 
which an examiner has reviewed prior clinical records can be 
a factor in considering one physician's opinion over another.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this 
regard, the Board notes that the October 2004 VA opinion 
includes a recitation of the veteran's medical history based 
on a review of the claims file (and contains an 
acknowledgement of the December 2003 private psychologist's 
report).

The Board here observes that the veteran's private physician 
in an October 2003 letter noted that he had diagnosed the 
veteran with major depressive disorder.  In fact, there is no 
indication from the two physicians (as opposed to 
psychologists) who have diagnosed the veteran (June 2002 VA 
physician, S.T., M.D., and October 2003 private physician, 
G.I.B., M.D.) that the veteran warrants a diagnosis of PTSD.  
The probative value of a medical opinion is based, at least 
in part, upon the relative merits of the expert's 
qualifications.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Based on the foregoing, and based on the fact that among the 
two physicians and two psychologists who have rendered 
psychiatric diagnoses in this case, only one, the December 
2003 private psychologist, has determined that the veteran 
has PTSD, the Board finds that the preponderance of the 
evidence is against the veteran's PTSD claim.

The Board has also reviewed the veteran's own testimony and 
statements submitted in support of his claim.  While the 
Board acknowledges the veteran's belief that he suffers from 
PTSD, the veteran is not competent to offer an opinion 
regarding diagnosing a psychiatric condition.  Espiritu.

As the preponderance of the evidence is against the veteran's 
insomnia and PTSD claims, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran.  Accordingly, the benefit-of-the-
doubt rule is not applicable, and the claims are denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER


Service connection for insomnia is denied.

Service connection for PTSD is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


